Name: 98/612/CFSP: Council Decision of 26 October 1998 amending Common Position 96/635/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: international law;  Asia and Oceania;  European construction;  political framework;  international affairs
 Date Published: 1998-10-30

 Avis juridique important|31998D061298/612/CFSP: Council Decision of 26 October 1998 amending Common Position 96/635/CFSP on Burma/Myanmar Official Journal L 291 , 30/10/1998 P. 0001 - 0001COUNCIL DECISION of 26 October 1998 amending Common Position 96/635/CFSP on Burma/Myanmar (98/612/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Whereas Common Position 96/635/CFSP of 28 October 1996, defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Burma/Myanmar (1), as amended by Decision 98/107/CFSP (2), and extended by Decision 98/303/CFSP (3), expires on 29 October 1998;Whereas Common Position 96/365/CFSP should be further extended in the light of point 6 thereof;Whereas the internal situation in Burma continues to deteriorate, opposition activists, in particular representatives elected to Parliament, continue to be detained and the Burmese authorities have taken no steps towards democracy and national reconciliation;Whereas, in this connection, the restrictive measures taken under Common Position 96/635/CFSP, should be strengthened,HAS DECIDED AS FOLLOWS:Article 1 Common Position 96/635/CFSP is hereby extended until 29 April 1999.Article 2 Point 5(b) of Common Position 96/635/CFSP shall be amended as follows:'(b) introduces the following additional measures:(i) ban on the issuing of entry and transit visas to senior members of the State Peace and Development Council (SPDC) and their families and to Burmese authorities in the tourism sector;(ii) ban on the issuing of entry and transit visas to senior members of the military or the security forces who formulate, implement or benefit from policies that impede Burma/Myanmar's transition to democracy, and their families;(iii) suspension of high-level bilateral government (Ministers and officials of political director level and above) visits to Burma/Myanmar.`Article 3 This Decision shall be published in the Official Journal.Done at Luxembourg, 26 October 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 287, 8. 11. 1996, p. 1.(2) OJ L 32, 6. 2. 1998, p. 13.(3) OJ L 138, 9. 5. 1998, p. 5.